Citation Nr: 1124249	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-15 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation for acquired loss of sense of smell (anosmia), to include under 38 U.S.C.A. § 1151, claimed as resulting from septorhinoplasty performed on June 17, 2002, at the VA Medical Center (VAMC) in Oklahoma City, Oklahoma.    

2.  Entitlement to compensation for acquired loss of sense of taste (ageusia), to include under 38 U.S.C.A. § 1151, claimed as resulting from septorhinoplasty performed on June 17, 2002, at the VAMC in Oklahoma City, Oklahoma.    


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to February 1964.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Muskogee, Oklahoma, Regional Office (RO), which denied entitlement to compensation for acquired loss of sense of smell (anosmia) and acquired loss of sense of taste (ageusia), to include under 38 U.S.C.A. § 1151, claimed as resulting from a septorhinoplasty procedure performed on June 17, 2002, at the Oklahoma City VAMC.  The Veteran disagreed with such decision and subsequently perfected an appeal.   

In January 2011, the Board remanded this claim to the RO for additional development, including a hearing before a member of the Board sitting at the RO.  That development was completed and the case was returned to the Board for appellate review.  In March 2011, the Veteran testified before the undersigned sitting at the RO.  The hearing transcript is of record and has been reviewed.     

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks compensation for acquired loss of sense of smell (anosmia) and acquired loss of sense of taste (ageusia), to include under 38 U.S.C.A. § 1151.  The Veteran contends that these disorders arose as a result of a septorhinoplasty procedure performed on June 17, 2002, at the Oklahoma City VAMC.  Specifically, the Veteran has alleged that VA was negligent in performing a septorhinoplasty in June 2002 which caused his acquired loss of sense of smell (anosmia) and acquired loss of sense of taste (ageusia).  

The Veteran has not directly claimed that his acquired loss of sense of smell (anosmia) and acquired loss of sense of taste (ageusia) are related to his service-connected deviated nasal septum disability.  However, the evidence of record suggests that the Veteran may be entitled to service connection on a secondary theory of entitlement, since the septorhinoplasty may have been performed to treat the service-connected nasal septal defect.  The evidence of record does not, however, provide the Board with sufficient information to allow a grant of service connection based on treatment for a service-connected disability.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Essentially, to obtain benefits under 38 U.S.C.A. § 1151(a), a claimant must show (1) a "qualifying additional disability," (2) actually caused by the treatment or examination furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(c), (d)(2010).  It must be shown that the hospital care, medical or surgical treatment, or examination caused a Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, a Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  In the alternative, it may be shown that the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361 (d)(2) (2010).  

Further, generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disorder resulting from treatment of a service-connected disability, or where a disorder is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Despite the fact that the claims file contains numerous medical records, including VA and private treatment records, there is insufficient evidence of record on which to decide his claim on a secondary service connection basis or under the provisions of 38 U.S.C.A. § 1151 (2010).  In this regard, the evidence of record reveals that the Veteran underwent a septorhinoplasty in June 2002 as a result of problems with his nose and throat.  See June 2002 Otolaryngology History and Physical Note; June 2002 Otolaryngology Operation Note.  It is not clear whether those problems may be etiologically linked to the service-connected nasal septal disability.

The Veteran complained of decreased taste and smell since the June 2002 septorhinoplasty.  See April 2003 Speech Pathology Consult; May 2003 Otolaryngology Note.  In July 2003, the Veteran continued to complain of anosmia.  A VA physician indicated that surgical trauma was not the likely cause and a magnetic resonance image (MRI) would be obtained to rule out intracranial problems.  See July 2003 Ear, Nose, Throat (ENT)/Otorhinolaryngology (ORL) Note.  In August 2003, the Veteran continued to complain of an inability to smell or taste and dated this back to his last surgery (a tip rhinoplasty).  The VA physician indicated that nothing was done on the middle turbinates, upper respiratory system, or the sinuses.  See August 2003 Otolaryngology Note.  In January 2004, a VA physician indicated that he was unsure of the etiology and was awaiting an MRI to assess for a possible intracranial problem or sinusitis.  See January 2004 ENT/ORL Clinic Note.  In a December 2004 Addendum to an ENT/ORL Clinic Note, the same physician indicated that the Veteran's anosmia was most likely a result of severe upper respiratory infection (URI) post-operation.  Review of the evidence of record is negative for any opinion regarding the Veteran's compensation claim under 38 U.S.C.A. § 1151 for acquired loss of sense of smell (anosmia) and acquired loss of sense of taste (ageusia).  Review of the claims folder fails to reveal opinion regarding whether the Veteran's acquired loss of sense of smell (anosmia) and acquired loss of sense of taste (ageusia) are aggravated by, proximately due to or the result of the service-connected deviated nasal septum disability.

As noted above, although the Veteran has not directly claimed that his acquired loss of sense of smell (anosmia) and acquired loss of sense of taste (ageusia) are related to his service-connected deviated nasal septum disability, the evidence of record suggests that the Veteran may be entitled to service connection on a secondary theory of entitlement.  See March 2011 Board Hearing Transcript.  In Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible in-service causes of a disability, including those unknown to the Veteran.  Id. at 1271; see also Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009).  Alternative theories of entitlement to the same benefit do not constitute separate claims but are instead encompassed within a single claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  As such, the AMC/RO should develop and adjudicate the theory of entitlement of service connection for acquired loss of sense of smell (anosmia) and acquired loss of sense of taste (ageusia) on a secondary basis, including a VA examination and opinion regarding whether the Veteran's acquired loss of sense of smell (anosmia) and acquired loss of sense of taste (ageusia) are related to his service-connected deviated nasal septum disability or treatment for that disability. 

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any non-VA treatment for the claimed conditions (acquired loss of sense of smell (anosmia) and acquired loss of sense of taste (ageusia)).  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain current VA treatment records, and any records related to the 2002 surgical procedure that are not already of record.

3.  The AMC/RO should schedule the Veteran for an appropriate VA examination to determine the etiology of acquired loss of sense of smell (anosmia) and acquired loss of sense of taste (ageusia) and to assess the appropriateness of a June 2002 septorhinoplasty, and whether the acquired loss of sense of smell (anosmia) and acquired loss of sense of taste (ageusia) are related to his service-connected deviated nasal septum disability.  The claims folder, and a copy of this remand, must be made available to the examiner in conjunction with the examination.  In answering each question, the examiner must comment on the Veteran's lay statements as to onset of acquired loss of sense of smell (anosmia) and acquired loss of sense of taste (ageusia). 

First, the examiner should address these questions:

(a) Is it at least as likely as not that a June 2002 septorhinoplasty was performed to treat service-connected nasal septal disability or symptoms of that disability?  
(b) Is it at least as likely as not that the Veteran's current acquired loss of sense of smell (anosmia) and/or acquired loss of sense of taste (ageusia) are the result of a surgiocal procedure performed in June 2002 at a VA facility?

IF the answer to (a) or (b) is negative, then the examiner should address the following:

(c) Was there was carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing hospital care, medical or surgical treatment or examination?

(d) Was there any failure on part of VA to timely diagnose and properly treat the disease or injury that caused or contributed to the claimed disorders? 

(e)  Did VA exercise the degree of care that would be expected of a reasonable health care provider?

(f)  Did VA furnish the hospital care, medical or surgical treatment, or examination without informed consent?

(g)  Are the Veteran's disabilities, to include acquired loss of sense of smell (anosmia) and acquired loss of sense of taste (ageusia), the result of an event not reasonably foreseeable, such as a disorder that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided?

All opinions provided must be thoroughly explained, and a complete rationale should be provided for any opinion.  The claims file should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with each examination and the report should state that such review has been accomplished.

4.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's 38 U.S.C.A. § 1151 and secondary service connection claims for acquired loss of sense of smell (anosmia) and acquired loss of sense of taste (ageusia), taking into account any newly obtained evidence.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The purpose of the examinations requested in this remand are to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



